Order, Supreme Court, New York County (Carol Edmead, J), entered August 6, 2003, which denied plaintiff’s motion for summary judgment and granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, defendant’s cross motion denied and plaintiff’s motion for summary judgment granted. The Clerk is directed to enter judgment in favor of plaintiff in the amount of $32,175 plus interest from September 13, 2002, the date of entry of the underlying default judgment.
An insurer’s unexplained failure to provide notice as soon as is reasonably possible precludes an effective disclaimer even though the policyholder’s own notice of the incident to its insurer is untimely (see First Fin. Ins. Co. v Jetco Contr. Corp., 1 NY3d 64 [2003]; Hartford Ins. Co. v County of Nassau, 46 NY2d 1028, 1029 [1979]). Here, defendant’s eight-month delay in disclaiming coverage is unreasonable as a matter of law (see First Fin. Ins., supra; Hartford Ins., supra), and hence plaintiff should have been granted summary judgment in the amount of the underlying default judgment. Concur—Tom, J.P., Andrias, Saxe, Ellerin and Marlow, JJ.